[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR JUDGMENT
This is an administrative appeal concerning unemployment benefits. The plaintiff, Maria V. Guzman (hereinafter "Guzman") appeals the decision of the board of review affirming the denial of benefits to her. The defendant, Administrator Unemployment Compensation Act (hereinafter "Administrator") has moved for judgment dismissing Guzman's appeal. For the reasons set forth below, the motion is granted.
Guzman was employed by Big Y Foods as a cashier, until she voluntarily quit her job on December 29, 1996. She thereafter applied for unemployment benefits. The Administrator denied her claim because it found that Guzman's decision to leave Big Y Foods was for reasons that did not constitute good cause CT Page 1309 attributable to her employer.
Thereafter, Guzman appealed the Administrator's decision to the appeals referee. The appeals referee conducted a hearing de novo. The appeals referee received conflicting evidence as to her treatment while employed at Big Y Foods, the reasons for her leaving the job, and Guzman's claims concerning harassment and stress. The appeals referee found that:
    Despite the claimant's testimony, it is clear that the reason for separation was the employer's failure to accommodate her request for a change in work hours so that she and her boyfriend would work the same time.
Based on this finding, the appeals referee affirmed the decision of the Administrator.
Guzman then appealed to the board of review which affirmed the decision of the appeals referee. This appeal followed.
In deciding an administrative appeal, a court is limited to a review of the record and must not retry the facts nor hear evidence. Mattatuck Museum — Mattatuck Historical Soc. v.Administrator, 238 Conn. 273, 276 (1996). The court's obligation is to determine whether the administrative action was unreasonable, illegal or an abuse of discretion. United ParcelService, Inc. v. Administrator, 209 Conn. 381, 385 (1988).
While Guzman has made serious assertions (including claims of sexual harassment and discrimination), the board of review did not find such assertions proven. The court finds that the board's decision in this case was neither unreasonable, arbitrary nor illegal. Accordingly, the motion for judgment is granted and the appeal is ordered dismissed.
So Ordered at Hartford, Connecticut this 13th day of January, 1998.
Robert J. Devlin, Jr., Judge